Title: To Benjamin Franklin from Guillaume Grivel, 11 April 1783
From: Grivel, Guillaume
To: Franklin, Benjamin


MonsieurParis le 11 avril 1783.
Une incommodité Subite Survenue à M Canolle ne lui a point permit d’aller chercher lui même la lettre que vous avez bien voulu lui promettre pour Londres. Comme il espere pourtant que Son mal n’aura pas de Suite, il m’engage à vous prier d’avoir la bonté de la lui faire passer ici par la petite poste ce Sera une nouvelle obligation qu’il vous aura, et dont il vous Sera infiniment reconnoissant.
Permettez moi de me Servir de cette occasion, pour me renouveller dans votre souvenir et de vous assurer de l’estime très respectueuse avec laquelle J’ai l’honneur d’être Monsieur Votre très humble et très obéissant Serviteur
Grivel
l’adresse de M Canolle est chez M Garez rue de Verneuil fb. st germainM Franklin Ministre des Etats unis

